Citation Nr: 0911293	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  08-25 478	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for mechanical 
thoracolumbar strain with sacroiliac degenerative joint 
disease, rated as 10 percent disabling.  

2.  Entitlement to service connection for right knee 
disability, eye disability due to undiagnosed illness, 
defective hearing, and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran served from August 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) following rating decisions in October 2006 and April 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

In August 2008 and in January 2009, prior to the promulgation 
of a decision in the appeal, the Board received written 
withdrawals of the issues developed for appellate review; the 
August 2008 withdrawal pertained to the service connection 
claims and the January 2009 withdrawal pertained to the low 
back rating claim.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
with respect to all issues developed for appellate review 
and, hence, there remain no allegations of errors of fact or 
law for the Board's consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


